DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.  The amendment, filed 02/10/21, has been entered. 

3.  Claims 1-20 are pending. Claims 1, 3, 4, 5 and 7 are amended. Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/22/20. Claims 1-10 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 08/10/20:
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3, at paragraph 6, is withdrawn in light of Applicant’s amendments thereto or persuasive arguments.

The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 4 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.


New Rejection: Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 is indefinite because the combination of “consists essentially of” and “at least one” appear to be in direct conflict, and consequently it is unclear what Applicant is intending to encompass. For example, as amended, the claims include multiple different transitional phrases, including both “consists essentially of” in the preamble (i.e. thus applied the antigen; see MPEP 2113.01); and “comprises” for the positively recited steps in the body of the claim (see second to last line of claim 1). It is noted that MPEP 2111.03 states that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention and that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising" (emphasis added; see, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355; and AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003). Further, MPEP 2111.03 states if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention; emphasis added. 
Accordingly, in the interest of compact prosecution, the amended claims are being construed as equivalent to “comprising” as applied to the antigen, based on the “at least one” unit phrase because even the ordinary artisan would fully expect the use of more than one unit to materially affect the results of the method as claimed (i.e. directly affect the antibodies produced); as evidenced by the specification at page 8 that describes molecular weights which are too small may possible result in the antigen not being able to form any structurally stable epitopes, due to the few intramolecular interactions, while molecule weights which are too high result in such antigens frequently being difficult to synthesize and their lifetime being limited; and that the antigenicity of the antigen per se may be increased by using an antigen having 5 to 1000 units of the formula claimed.
Dependent claims do not clarify the issue identified above.


Maintained Rejection: Claim Rejections - 35 USC § 112
7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 


8.  Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 

	Instant claims are drawn to a method of producing an antibody that binds an antigen comprising administering the antigen to an animal in an amount sufficient for inducing the production of the antibody that binds the antigen, wherein the antigen consists essentially of at least one unit having the generic formula found in claim 1; and further comprising isolating from the animal a DNA sequence that encodes for the antibody and expressing the DNA sequence in a cell to produce the antibody (e.g. see claim 7). Consequently, it is the Office’s position that (1) the claim(s) constitute(s) a "broad generic claim” based on the generically claimed antigen of claim 1; and/or the lack of guidance regarding the actual structures being made by the method; and/or, by extension, the lack of guidance regarding DNA sequences encoding for the undisclosed antibodies made by the claimed method; and (2) the claimed genus has substantial variation because of the numerous alternatives permitted. 
However, it remains the Office’s position that the specification does not provide adequate written description to identify the broad genus of method claims because, inter alia, the specification does not disclose a structure-function correlation sufficient to constitute possession.  For example, the numerous and diverse potential antibodies, both monoclonal and polyclonal, being made by administering an antigen having the generic formula which includes an almost uncountable number of variations for at least 5 different R1 moieties, each of which are independently selected from a list of no less than 24 distinct options, several of which each comprise multiple choices (e.g. see nHm and RO2(OR2)2; and wherein R2 additionally encompasses 4 additional options, 3 of which encompass multiple choices, e.g., see CnHm-1NHR3 and CnHm-1N(CH3)3; and wherein R3 further comprises an additional 4 options), arbitrarily mixed-and-matched with at least 2 different X moieties, each of which is independently selected from no less than 5 options, at least one of which encompasses multiple additional choices (e.g. POOR4; wherein R4 encompasses multiple options, e.g., CnHm); further arbitrarily mixed-and-matched with a Y moiety having at least 4 options and a CA moiety having no less than 30 different options, several of which encompass multiple additional choices (e.g. see NHCnHm); are ultimately claimed only by their functional abilities to bind to something else, but are not actually claimed by any required structure of the produced antibody per se.  Therefore, the specification does not distinguish the claimed genus of methods from others, except by a functional characteristic of every potential antibody ultimately produced by administration of an incalculable number of options for the antigen per se.  Further, although the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to its antigen-binding function; therefore, structure-function correlations are less likely for antibodies than for other molecules. 
Accordingly, the specification does not define any structural features commonly possessed by members of the genus because, while the description of an ability of a claimed antibody produced by the method may generically describe that molecule's function (i.e. binding to an antigen), it does not describe the molecule itself (i.e. it does not describe the structural features required by the antibody per se). Therefore, a definition by function does not suffice to define the genus because it is only an 
Furthermore, based on the lack of structural information for the antibodies, coupled to the art-recognized degeneracy of the genetic code, even the skilled artisan cannot envision the DNA sequences required to encode the unidentified protein sequences for the uncharacterized antibodies that would be expected to bind to the breadth and diversity of the claimed antigens. It is again noted that the specification contains no amino acid sequences corresponding to any antibodies made by the claimed methods and thus there are no DNA sequences corresponding to any amino acid sequences encoding any antibodies made by the claimed methods. It is also noted that the antigens, per se, are not even limited to the Enterococcus bacteria from which they are derived. Thus, the specification does not provide substantive evidence for 
In addition, MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must also describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  
In the instant case, there appear to be no species adequately described, and accordingly, the specification also does not provide adequate written description to identify the broad genus of the method claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative methods to reflect the breadth and variation within the claimed genus. For example, the specification appears to describe one particular antigen (see page 8; wherein R1 is OH, X is O, Y is O and CA is lactyl) isolated from Enterococcus faecalis type 5 strain (see page 17; and Example 6); however, it appears that the rabbit antiserum used in the examples was generated E. faecalis type 5 bacterial cells (i.e. whole cells) and not an antigen which “consists essentially of” as little as one unit of the formula claimed. Further, the antiserum is not further characterized with respect the structures of the antibodies produced and/or any DNA sequences encoding for such antibodies produced. Example 7 appears to describe antibodies raised in rabbits to two polysaccharides of type 2 and type 5, but the structures of the polysaccharides used is not adequately described and thus it is unclear if this would constitute a species or not. Regardless, the antibodies discussed in Example 7 are not described by structure and there are no sequences, either protein sequences or the corresponding DNA sequences described. For the purpose of completeness, it is noted that due to the art-recognized degeneracy of the universal genetic code, the corresponding nucleic acid sequences (i.e. sequences of nucleotides) of these claimed proteins (i.e. sequences of amino acids) cannot be at once envisioned based only on the protein’s functional abilities of being an antibody produced by the claimed method. For example, a specific protein sequence is easily determined from a known nucleic acid sequence, because the known sequence of nucleotides (i.e. a nucleic acid sequence) produces one and only one corresponding protein sequence (i.e. a sequence of amino acids); but, the inverse is not true because a specific sequence of nucleotides cannot be ascertained from a known sequence of amino acids since more than one distinct codon (i.e. set of three nucleotides) may code for any particular amino acid. Thus, a description of the amino acid per se (even if it were described, but it is again stated that the instant specification does not even provide the protein sequences to be encoded), does not provide sufficient written description of the codon encoding that amino acid because the one-to-not from amino acid back-translated to codon. Thus, the specification does not adequately describe nucleic acid sequences for encoding the claimed protein sequences of the antibodies produced by the claimed methods. 
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous methods for producing the numerous, diverse antibodies, comprising administering the numerous, diverse antigens, with or without, subsequently determining an unfathomable number and diversity of potential DNA sequences encoding such antibodies made by the claimed methods, had not yet been identified and thus the specification represents little more than a wish for possession; See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); emphasis added; see also In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"); emphasis added.  Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus of methods claimed.
With regards to the state of the art, the functional characteristics of any peptide/protein are determined by its structure (i.e. its sequence of amino acids) as evidence by, for example, Rudikoff et al. 1982 (Single amino acid substitution altering antigen-binding specificity; PNAS, USA, 79(6):1979-1983). Rudikoff teaches as little as 
In addition, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.). 
Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph.

Applicant’s Arguments
9. Applicant argues:
The antigens encompassed by the claims are disclosed, see pages 7-8, and 17 (see Remarks, page 11, 1st paragraph).
The claims are not drawn to the antibody itself, but rather a method for producing the antibody and the specification teaches how to make antibodies from the antigens (see Remarks, page 11, 2nd-4th paragraphs).
The specification is not required to provide description for each species within a genus (see Remarks, page 12, 1st paragraph).
The specification provides sufficient guidance for producing the antibody against nd-4th paragraphs).

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees that the lists on these pages is sufficient to demonstrate a known or described structure-function correlation and/or a representative number and variety of species to constitute possession of this incredibly large and diverse genus of methods. Thus, this argument is not persuasive because the antibodies produced, and thus their corresponding nucleic acids encoding the proteins thereof, represent merely a result that one might achieve if one made that invention, as these lists do little more than outline the goals Applicant hopes the claimed invention achieves, which is not sufficient for the purposes of written description, as set forth above. Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus of methods claimed.
	With regards to argument B, the Office disagrees, especially in view of claim 7 which requires isolating a DNA sequence that encodes for the antibody produced by the method such that the DNA sequence may then be used to recombinantly produce the antibody. Thus this argument is not persuasive because the method claims require possess of the antibody per se since possession of the antibody would be the only 
	With regards to argument C, the Office agrees that each species need not be described, but again notes that MPEP §2163 states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus; and if the genus has a substantial variance, the disclosure must also describe a sufficient variety of species to reflect the variation within that genus.  Thus, this argument is not persuasive because there are no antibodies described by structure and consequently no DNA sequences which encode them, as set forth above.  Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus of methods claimed.
	With regards to argument D, the Office disagrees and notes that the only structures described are those of the antigen (i.e. analogous to a newly characterized antigen) to which the antibody must be capable of binding (i.e. a functional property of the antibody per se) but adequate written description of a newly characterized antigen alone is not considered adequate written description of an antibody to that antigen, even when preparation of such an antibody is routine and conventional; as set forth above. Thus, this argument is not persuasive because even one of skill in the art cannot envision the structures of an antibodies made by the claimed methods by only knowing 
	Accordingly, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.
	


Maintained Rejection: Claim Rejections - 35 USC § 102/103
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application 


13.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


14.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15. This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
16. Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Huebner 2001 (Development of an enterococcal serotyping system based on capsular polysaccharides; Abstracts of the General Meeting of the American Society for Microbiology 101: 142).
	Huebner teaches methods of making opsonic antibodies raised in rabbits against purified surface polysaccharides and/or whole cells of two Enterococcus faecalis strains, including antibodies raised against heat-killed type 5 Enterococcus faecalis (e.g. see abstract; meeting limitations found in instant claims 1-5). 
	Thus, Huebner anticipates the claims, as written, because the methods of the prior art, which produce antibodies using surface polysaccharides and/or whole cells of the same heat-killed type 5 Enterococcus faecalis, would naturally and necessarily contain antigens falling within the scope of the claims since these structures are naturally occurring components of the bacterium per se. 
However, in the alternative, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Therefore, since the Patent Office does not have the facilities for examining and comparing the specific binding of the claimed antibodies with those produced by the methods of the prior art reference, the burden is upon the Applicant to show a novel and/or unobvious distinction between the material structural and functional characteristics of the method of making the claimed antibodies with those of the prior In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Accordingly, the claims, as written, are anticipated by, and/or, are unpatentable over Huebner.

Applicant’s Arguments
17. Applicant argues:
Anticipation requires each and every element and Huebner does not teach administering an antigen that consists of at least one unit as claimed (see Remarks, page 13, first 3 paragraphs).
Huebner does make the claimed method obvious because all the claim limitations must be taught or suggested and Huebner does not teach or suggest administering the exact antigen claimed (see Remarks, page 13, paragraph 4 and 5).
Motivation to modify the teachings of the prior art to produce the claimed invention is necessary to establish a prima facie case of obviousness and a skilled artisan would not be motivated to select the exact antigen for use with a reasonable expectation of success (see Remarks, pages 13-14, bridging section).

Response to Arguments
18.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to arguments A-C, and in light of the interpretation of the claims as Enterococcus faecalis type 5 strain used by both the prior art and the Applicant. Thus, these arguments are not persuasive because both the prior art and the Applicant appear to have used the same whole-cell, heat inactivated E. faecalis type 5 bacteria, which naturally and necessarily contain “at least one” of the units, as evidenced by Applicant’s specification which states that “A rabbit antiserum induced by means of immunization of heat-inactivated E. faecalis type 5 bacteria cells contained both antibodies specific to the novel capsular polysaccharide and antibodies to LTA of said strain” (i.e. anticipation; see page 17; emphasis added) and Huebner teaches methods of making opsonic antibodies raised in rabbits against purified surface polysaccharides and/or whole cells of two Enterococcus faecalis strains, including antibodies raised against heat-killed type 5 Enterococcus faecalis, as set forth above. 
With specific regards to argument B, as set forth above, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, since the Patent Office does not have the facilities for examining and comparing the antibodies made by the claimed methods with those produced by the methods of the prior art reference, the burden is upon the Applicant to show a novel and/or unobvious distinction between the material structural and functional characteristics of the method In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. Thus, this argument is also not persuasive because it remains the Office’s position that the method of making the antibodies taught by the prior art, does indeed, make the same or substantially the same antibodies as are now claimed, but reminds Applicant that we lack the facilities to make the comparison and therefore the burden has been properly shifted to Applicant to show otherwise.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
19. No claims are allowed.

20. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

21. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


23.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645    
                                                                                                                                                                                                    March 30, 2021